APPEAL OF JAMES H. JONES.Jones v. CommissionerDocket No. 1820.United States Board of Tax Appeals4 B.T.A. 828; 1926 BTA LEXIS 2198; September 15, 1926, Decided *2198 James H. Jones pro se.  A. Calder Mackay, Esq., for the Commissioner.  LITTLETON*828  This is an appeal from the determination of deficiencies in the total amount of $18,481.71 for the calendar years 1917, 1919, and 1920.  FINDINGS OF FACT.  During the calendar years 1917, 1919, and 1920, the petitioner was a resident and citizen of California, married and living with his wife.  At the time required by law, the petitioner and his wife filed separate returns for the years involved, each reporting one-half of the income of the marital community for said years.  The Commissioner held that the entire income belonged to the husband and increased the income as shown by his returns by the amounts reported by his wife, and computed the deficiency of $18,481.71.  OPINION.  LITTLETON: The decision of the question of whether the Commissioner correctly denied the petitioner the right to report, in his returns for the years involved, only one-half of the income of the marital community, is governed by the opinion of the court in *2199 , and the Board's decision in the . The petitioner alleged that he was entitled to a deduction for the purpose of excess profits tax imposed for the year 1917 of not less than 9 per cent, for the reason that his farming and other business operations yielded a net income for the pre-war years in excess of 9 per cent on his invested capital, and that he was entitled to have his annual income for the pre-war period determined under section 205(a) of the Revenue Act of 1917.  No evidence was submitted in support of this allegation of error.  Judgment for the Commissioner.